               Case 1:20-cv-03030 Document 4 Filed 10/21/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 MI FAMILIA VOTA EDUCATION FUND;
 SARA SCHWARTZ; MARLA LOPEZ,                                   No. 1:20-cv-03030___

                        Plaintiffs,                            ERRATA TO COMPLAINT

        -against-

 DONALD J. TRUMP, in his individual and
 official capacity as President of the United States;
 WILLIAM P. BARR, in his official capacity as
 Attorney General; and CHAD F. WOLF, in his
 official capacity as Acting Secretary of Homeland
 Security,

                        Defendants.




       Earlier today the Plaintiffs, by their undersigned counsel, filed a Complaint that

overlooked the requirement under Local Civil Rule 5.1 that the caption contain the full residence

address of each party. Plaintiffs attach to this filing a caption containing the required

information.

Date: October 21, 2020
      Washington, D.C.




                                                  1
Case 1:20-cv-03030 Document 4 Filed 10/21/20 Page 2 of 2




                               Respectfully submitted,

                               MEHRI & SKALLET, PLLC


                               By:__/s/ Michael D. Lieder_____________
                               Cyrus Mehri
                               Michael Lieder
                               1250 Connecticut Ave., NW, Suite 300
                               Washington, DC 20036
                               cmehri@findjustice.com
                               mlieder@findjustice.com

                               EMERY CELLI BRINCKERHOFF ABADY
                               WARD & MAAZEL LLP

                               Matthew D. Brinckerhoff (pro hac vice forthcoming)
                               Jonathan S. Abady (pro hac vice forthcoming)
                               Samuel Shapiro (pro hac vice forthcoming)
                               Marissa R. Benavides (pro hac vice forthcoming)
                               600 Fifth Avenue, 10th Floor
                               New York, NY 10020
                               Tel: 212-763-5000
                               mbrinckerhoff@ecbawm.com
                               jabady@ecbawm.com
                               sshapiro@ecbawm.com
                               mbenavides@ecbawm.com

                               FREE SPEECH FOR PEOPLE

                               Ronald Fein
                               rfein@freespeechforpeople.org (D.D.C. Bar No.
                               MA0012)
                               Gillian Cassell-Stiga (pro hac vice forthcoming)
                               gillian@freespeechforpeople.org
                               John Bonifaz (pro hac vice forthcoming)
                               jbonifaz@freespeechforpeople.org
                               Ben Clements (pro hac vice forthcoming)
                               bclements@freespeechforpeople.org
                               1320 Centre Street, Suite 405
                               Newton, MA 02459
                               Telephone: (617) 244-0234

                               Counsel for Plaintiffs




                           2
